Justice PLEICONES.
In this direct appeal, the Board of Trustees for the Fairfield County School District (FCSD) appeal the circuit court’s grant of summary judgment in favor of the State of South Carolina, Chester County School District (CCSD), the Fairfield County Treasurer, and the State Department of Education (collectively Respondents). We affirm.
*122FACTS
For the past four decades between 100 and 200 children residing in the Mitford Community of Fairfield County have been attending CCSD schools in the Great Falls area of Chester County. The CCSD schools are closer to the Mitford Community than are any FCSD schools. The Mitford students have been attending CCSD schools at no cost to the students or their families.
Mitford students’ attendance at CCSD schools began as a result of a Federal 1970 desegregation order, which required the all African-American Mitford Elementary School be closed, and its students be given the choice of attending CCSD’s Great Falls schools. In 1972, the General Assembly passed Act No. 1236, consolidating the Mitford Community into CCSD. This Act was repealed the following year based on an agreement between FCSD and CCSD respecting the Mitford Community’s students’ enrollment in CCSD’s schools. Under this agreement, FCSD paid CCSD $25,000 per year for educational expenses.
In 2007, this long standing agreement began to break down and finally ended in the 2009-10 school year when no agreement was reached for that year or thereafter. In light of the school districts’ failure to reach an agreement for payment to CCSD for the cost of educating Mitford Community’s students in CCSD’s schools and FCSD’s refusal to continue negotiations, the General Assembly passed Act No. 294 of 2010 (Act No. 294)1 in order to provide for a uniform arrangement between FCSD and CCSD.
*123Pursuant to section 59-63-485(C), CCSD has invoiced the Fairfield County Treasurer $1,838,703 for the expenses of educating the Mitford children for the past three school years.
FCSD filed suit against the Respondents seeking a declaratory judgment that Act No. 294 was unconstitutional. FCSD *124contended that Act No. 294 was unconstitutional special legislation in violation of S.C. Const, art. Ill, § 34(IX), “because it directly conflicts with and undermines South Carolina’s general law governing residence requirements for school attendance and general law governing the financing of schools.” CCSD, the State, and FCSD filed cross motions for summary judgment as to the constitutionality of Act No. 294. The circuit court issued an order denying FCSD’s motion and granting CCSD and the State’s motions for summary judgment, holding that Act No. 294 was constitutional special legislation, and FCSD appealed.
Standard of Review
“In reviewing the grant of summary judgment, [an appellate court] applies the same standard that governs the trial court under Rule 56, SCRCP: summary judgment is proper when there is no genuine issue as to any material fact and the moving party is entitled to judgment as a matter of law.” Pittman v. Grand Strand Entm’t, Inc., 363 S.C. 531, 536, 611 S.E.2d 922, 925 (2005).
Discussion
The only issue before this Court is whether the circuit court erred in granting summary judgment because FCSD failed to carry its burden of production. The parties agree that Act No. 294 is special legislation because the more general law found in S.C.Code Ann. § 59-63-480 (2004)2 applies to the transfer of students between school districts based upon geographic proximity. In addition, FCSD con*125tends that Act No. 294 violates Article III, § 34(IX) because the General Assembly has failed to set forth any logical basis or sound reason for Act No. 294’s enactment. We agree with the circuit court that FCSD failed to present any evidence that the General Assembly had neither a logical basis nor sound reason for enacting Act No. 294 and therefore affirm the circuit court order granting summary judgment.
Article III, § 34(IX), states in pertinent part: “where a general law can be made applicable, no special law shall be enacted.” Despite this language, it is well settled that Article III, § 34(IX) does not prohibit all special legislation, as this Court recently explained:
A law is general when it applies uniformly to all persons or things within a proper class, and special when it applies to only one or more individuals or things belonging to that same class. If the legislation does not apply uniformly, the inquiry then becomes whether the legislation creates an unlawful classification. However, the mere fact that a law creates a classification does not render it unlawful. Instead, the constitutional prohibition against special legislation operates similarly to our equal protection guarantee in that it prohibits unreasonable and arbitrary classifications. A classification is arbitrary, and therefore unconstitutional, if there is no reasonable hypothesis to support it. Accordingly, special legislation is not unconstitutional where there is a substantial distinction having reference to the subject matter of the proposed legislation, between the objects or places embraced in such legislation and the objects and places excluded. Charleston County. Sch. Dist. v. Harrell, 393 S.C. 552, 558, 713 S.E.2d 604, 608 (2011) (citations and quotations omitted).
Thus, where a special law will best meet the exigencies3 of a *126particular situation, it is not unconstitutional. Id. at 558, 713 S.E.2d at 608 (citing Med. Soc’y of S.C. v. Med. Univ. of S.C., 334 S.C. 270, 279, 513 S.E.2d 352, 357 (1999)). Restated, special legislation will survive a constitutional challenge where there is a logical basis and sound reason for resorting to such legislation. Id. (citing Horry County v. Horry County Higher Educ. Comm’n, 306 S.C. 416, 419, 412 S.E.2d 421, 423 (1991)). Additionally, while not exempt from the requirements of Article III, § 34(IX), this Court has recognized that the General Assembly has broad authority when enacting legislation that deals with education. Horry County, at 419, 412 S.E.2d at 423.
The circuit court found that FCSD presented no evidence tending to show that the General Assembly’s enactment of Act. No. 294 violated the proscription of Article III, 34(IX). We agree.
FCSD’s sole argument below and on appeal is that there is neither a logical basis nor a sound reason for this legislation because the transfer of these students could be provided for by existing general law. This argument, however, merely establishes that Act No. 294 is special legislation and is not probative of the second element that a challenger must establish, that is, whether the General Assembly failed to have a logical basis or sound reason for enacting Act No. 294. Therefore, the circuit court was correct in holding that FCSD had failed to present any evidence as to why there was neither a logical basis nor sound reason for enacting Act No. 294.
It is well settled that the non-moving party may not rely on mere allegations to resist summary judgment but must present some evidence in the form of affidavits or otherwise in support of its proposition. Woodson v. DLI Props., LLC, 406 S.C. 517, 753 S.E.2d 428 (2014). Because FCSD has failed to present any evidence beyond mere allegations that there is neither a logical basis nor sound reason for the enactment of Act No. 294, we must affirm the grant of summary judgment by the circuit court.4
AFFIRMED.
*127TOAL, C.J. and KITTREDGE, J., concur.
BEATTY, J., dissenting in a separate opinion in which HEARN, J., concurs.

. Act No. 294 is now codified as S.C.Code Ann. § 59-63-485 (Supp. 2013) and provides:
(A) The General Assembly finds that numerous public school students reside in Fairfield County School District but are entitled to attend the schools of Chester County School District pursuant to Section 59-63-480. The General Assembly finds it necessary to provide by law for uniform arrangements between Fairfield County School District and Chester County School District pertaining to these students.
(B) A student who qualifies for transfer pursuant to Section 59-63-480 may be admitted, and remain enrolled, by Chester County School District upon proof of eligibility as Chester County School District finds acceptable. A roster of these students must be kept current by Chester County School District and sent to Fairfield County School District as and when updated.
*123(1) Each fiscal year, for each pupil authorized to transfer from Fairfield County School District to Chester County School District pursuant to Section 59-63-480 and actually enrolled in a public school of Chester County School District, the Fairfield County Treasurer, on behalf of and from funds of the Fairfield County School District, shall pay Chester County School District one hundred and three percent of Chester County School District’s prior year local revenue per pupil for school operating purposes as reported in Chester County School District’s annual audit for the immediately preceding fiscal year.
(2) As used in this section, “prior year local revenue per pupil for school operating purposes” includes any state reimbursement paid for property tax exemptions from Chester County School District ad valorem taxes including, but not limited to, all payments pursuant to Section 11-11-156.
(C) Upon invoice, the Fairfield County Treasurer, on behalf of and from the funds of the Fairfield County School District, shall pay Chester County School District the amount determined pursuant to subsection (B)(1) of this section. Payment to Chester County School District must be completed before the fifteenth day of February in each fiscal year. If the Fairfield County Treasurer fails to pay this invoice by the fifteenth day of February, the South Carolina Department of Education, upon application by Chester County School District, out of the funds otherwise meant for the next Education Finance Act disbursement to Fairfield County School District, shall pay the invoice on behalf of Fairfield County School District. Any undisputed amounts must be paid when due.
(D) Chester County School District may consider payments pursuant to this act to be anticipated ad valorem taxation for purposes of Subsection 7, Section 15, Article X of the South Carolina Constitution, relating to tax anticipation notes.
(E) The State Superintendent of Education shall settle any dispute between Chester County School District and Fairfield County School District arising from the implementation and administration of this act by the school districts and the State Department of Education.
(F) For the 2009-2010 school and the fiscal year only, the Fairfield County Treasurer, on behalf of and from the funds of the Fairfield County School District, shall pay the Chester County School District an amount calculated pursuant to items (B)(1) and (2) of this section on account of the pupils enrolled in the Chester County School District from Fairfield County pursuant to Section 59-63-480 for the 2009-2010 school year. This amount must be invoiced by the Chester County School District promptly upon the effective date of this *124section, and must be paid no later than June 30, 2010, or the delinquency provisions of subsection (C) apply to the payment.


. Section 59-63-480 provides:
If school children in one county reside closer to schools in an adjacent county, they may attend such schools upon the school authorities of the county of their residence arranging with the school officials of the adjacent county for such admission and upon payment of appropriate charges as herein authorized. The board of trustees in the school district in which the pupils reside shall make written application through its county board of education to the board of trastees of the district in which the school is located for the admission of such children, giving full information as to ages, residence and school attainment, and the board of trustees in the school district, agreeing to accept such pupils, shall give a written statement of agreement. Upon receipt of such application the board of trustees *125of the school and its county board of education shall determine the monthly per pupil cost of all overhead expenses of the school, which will include all expenses of the school not paid by the State. Upon proper arrangement being made for the payment monthly of such overhead per pupil cost for each such child the same shall be admitted to the schools of the adjacent county.


. We note that exigency as used in this sense means “that which is required in a particular situation." Merriam-Webster Dictionary, http://www.merriam-webster.com/dictionary/exigency.


. The dissent criticizes this holding because we "myopically focus on the procedural posture of the case” leading to "truncated analysis” that *127"fails to fully address the constitutional propriety of Act No. 294.” First, we readily acknowledge that we endeavor to decide an appeal as the parties have procedurally presented it. We exceed our proper role when we do not honor these boundaries. As to our "truncated analysis,” FCSD failed to present any evidence that the termination of this historical arrangement was neither a logical basis nor a sound reason for enacting this special legislation. Woodson, supra. Our analysis must necessarily end here.
The dissent however, applies a more "comprehensive analysis.” While the dissent acknowledges this Court's deference to the General Assembly and the burden on FCSD, it then requires a "quantitative or statistical comparison to other school districts” to support the enactment of Act. No. 294. We have never required quantitative or statistical justification of legislation even in the context of special legislation. Assuming this case did turn on such a comparison, FCSD, as the party challenging the legislation, is the party required to present such a quantitative or statistical comparison to other school districts so as to demonstrate the absence of an exigent circumstance. While the dissent applies a "comprehensive analysis,” it fails to explain why it requires more from the General Assembly than it requires from the party challenging the legislation.